DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 26 and 29 March 2021 has been entered.

Examiner notes for clarity of the record that Applicant submitted an amended claim set received on 26 February 2021, and an After Final consideration request received on 17 March 2021.  This claim set was not entered into the record as it raised new issues that would have required further search and consideration. 
Response to Amendments
Receipt of Applicant’s Amendment filed on 26 March 2021 is acknowledged and entered.
In the amended claim set filed 26 February 2021, Applicant amended Claims 1, 5, 8, 12, and canceled Claim 2-4 and 9-11. 
In the amended claim set filed 29 March 2021, Applicant presented the same claim set of 26 February 2021.  By this Amendment, the Applicant amended claims 1, 5, 8, and 12, and Claims 2-4 and 9-11 remain canceled.  Therefore, Claims 1, 5-8, and 12-14 remain pending in the application. 

Response to Arguments
Applicant did not present arguments in the documents filed 26 March 2021.   However, with respect to the previous rejection(s) of claims 1, 5-8, and 12-14 under USC § 103, the rejections have been withdrawn in light of the amendments made to the claims.  However, upon further consideration, a new ground(s) of rejection is made to the amended claims as explained in the Sections below titled “Claim Rejections - 35 USC § 102”, and “Claim Rejections - 35 USC § 103”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, 8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kataoka (US 2012/0312420).
Regarding Claim 1, Kataoka discloses a filler tube (16) defining a path through which fuel from an injection nozzle (28) is supplied to a fuel tank (para 32), the filler tube comprising: 
a main body having a hollow (Fig 1, Examiner's annotations) defined therein, into which the injection nozzle (28) is inserted
a first rotating part (30 and para 38) disposed to penetrate one side wall of the main body and a first end which is axially connected (30S and para 39)  to the main body to be axially rotatable outwardly of the main body (para 39);  
a second rotating part (30 and para 38) disposed to penetrate the other side wall of the main body to face away from the first rotating part and a first end of which is axially connected (30S and para 39) to the main body to be axially rotatable outwardly of the main body (39); 
an elastic member (32 and para 39) coupled between second ends of the first and second rotating parts;  and, 
a door (20, and para 35-36) disposed below the first and second rotating parts and axially rotated in an entry direction of the injection nozzle to open the hollow, 
wherein the first and second rotating parts (30) are respectively rotated outwardly of the main body to open an entry path of the injection nozzle (28) when the injection nozzle is inserted into the hollow and presses one face of each of the first and second rotating parts (paras 56-61), 
wherein one face of each of the first and second rotating parts pressed by the injection nozzle is downwardly inclined (38T and para 44), wherein the door (20) is rotatable in the entry direction of the 
wherein the door (20) is locked by the first and second rotation parts (30, 30K and paras 38 and 40) such that the rotation of the door is restricted when the first and second rotating parts are not pressed by the injection nozzle, and wherein the first and second rotating parts and the door are directly engaged (para 56-61).

    PNG
    media_image1.png
    841
    618
    media_image1.png
    Greyscale


Regarding Claim 7, Kataoka discloses a filler tube wherein the first and second rotating parts (30 and para 38) are not rotated when the injection nozzle having a diameter smaller than an area between the first and second rotating parts is inserted (para 44), and wherein the first and second rotating parts are rotated outwardly when the injection nozzle having a diameter larger than the area between the first and second rotating parts is inserted (para 44).

Regarding Claim 8, Kataoka discloses a filler neck defining a path through which fuel from an injection nozzle is supplied to a fuel tank, the filler neck comprising:
a filler tube (16) defining a path through which the injection nozzle (28) is inserted;
 and a filler pipe (para 30-32) for connecting the filler tube and the fuel tank (para 31), wherein the filler tube includes: a main body having a hollow defined therein (Fig 1, Examiner’s annotations), into which the injection nozzle (28) is inserted;
a first rotating part (30 and para 38) disposed to penetrate one side wall of the main body and having a first end which is axially connected (30S and para 39)  to the main body to be axially rotatable outwardly of the main body (para 39);
a second rotating part (30 and para 38) disposed to penetrate the other side wall of the main body to face away from the first rotating part and having a first end of which is axially connected (30S and para 39) to the main body to be axially rotatable outwardly of the main body (39); and
an elastic part (32 and para 39) coupled between second ends of the first and second rotating parts and,
a door (20, and para 35-36) disposed below the first and second rotating parts and axially rotated in an entry direction of the injection nozzle to open the hollow,

 wherein one face of each of the first and second rotating parts pressed by the injection nozzle is downwardly inclined (38T and para 44),
 wherein the door (20) is rotatable in the entry direction of the injection nozzle (28) when the first and second rotating parts are pressed by the injection nozzle and are rotated (para 56-61),
wherein the door (20) is locked by the first and second rotation parts (30, 30K and paras 38 and 40) such that the rotation of the door is restricted when the first and second rotating parts are not pressed by the injection nozzle, and
wherein the first and second rotating parts and the door are directly engaged (para 56-61).
Regarding Claim 14, Kataoka discloses a filler neck wherein the first and second rotating parts (30 and para 38) are not rotated when the injection nozzle having a diameter smaller than an area between the first and second rotating parts is inserted (para 44), and wherein the first and second rotating parts are rotated outwardly when the injection nozzle having a diameter larger than the area between the first and second rotating parts is inserted (para 44).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka in view of Song (US 9,987,922).
Regarding Claim 5, Kataoka teaches the claimed invention, to include a mechanism wherein the door is locked by the first and second rotating parts (para 40), but does not specifically teach a filler tube 

Song, however, teaches a filler tube wherein a supporting groove (Fig 7, items 606 and 608) is defined in each of the inclined faces of the first (210) and second (302) rotating parts (Col 14, lines 49-57), and wherein a supporting projection (Fig 16, item 1331) extending from the door (224) and insertable into the supporting groove is formed on the door.
 
    PNG
    media_image2.png
    564
    614
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    530
    781
    media_image3.png
    Greyscale


The advantages of Song’s teachings include preventing unwanted fluids from entering the fuel tank by allowing a flapper to be opened only when the properly-sized fuel gun is inserted.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Song’s teachings to Kataoka’s disclosures in order to gain the advantages of preventing unwanted fluids from entering the fuel tank by allowing a flapper to be opened only when the properly-sized fuel gun is inserted.
Regarding Claim 6,  Kataoka as modified by above teaches the claimed invention except for supporting projection(s) extends outwardly of the main body in an upwardly manner.  It would have been an obvious matter of design choice to extend the projection outwardly at whatever angle was desired or 
Regarding Claim 12, Kataoka teaches the claimed invention, to include a mechanism wherein the door is locked by the first and second rotating parts (para 40), but does not specifically teach a filler neck wherein a supporting groove is defined in each of the inclined faces of the first and second rotating parts, and wherein a supporting projection extending from the door and insertable into the supporting groove is formed on the door.

Song, however, teaches a filler tube wherein a supporting groove (Fig 7, items 606 and 608) is defined in each of the inclined faces of the first (210) and second (302) rotating parts (Col 14, lines 49-57), and wherein a supporting projection (Fig 16, item 1331) extending from the door (224) and insertable into the supporting groove is formed on the door.
The advantages of Song’s teachings include preventing unwanted fluids from entering the fuel tank by allowing a flapper to be opened only when the properly-sized fuel gun is inserted.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Song’s teachings to Kataoka’s disclosures in order to gain the advantages of preventing unwanted fluids from entering the fuel tank by allowing a flapper to be opened only when the properly-sized fuel gun is inserted.
Regarding Claim 13,  Kataoka as modified by above teaches the claimed invention except for supporting projection(s) extends outwardly of the main body in an upwardly manner.  It would have been an obvious matter of design choice to extend the projection outwardly at whatever angle was desired or expedient. A change in form or shape (an in the present case, a change of angle such that the extension 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER M AFFUL/


/Timothy P. Kelly/Primary Examiner, Art Unit 3753